Opinion issued September 1, 2015




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-15-00657-CV
                               NO. 01-15-00658-CV1
                             ———————————
       IN RE PROPHET RONALD DWAYNE WHITFIELD, Relator



           Original Proceedings on Petitions for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Prophet Ronald Dwayne Whitfield, proceeding pro se, has filed two

related civil petitions for writs of mandamus, in one document,2 seeking to compel


1
      Appellate cause no. 01-15-00657-CV; trial court cause no. 2015-08974.
      Appellate cause no. 01-15-00658-CV; trial court cause no. 2015-22666.
2
      The unrelated underlying criminal cause numbers listed in relator’s petitions (Nos.
      492674, 525468, 528856, and 557164) were assigned to the Fourteenth Court of
      Appeals (14-15-00659-CR, 14-15-00660-CR, 14-15-00661-CR, and 14-15-00662-
      CR, respectively), while No. 617718 was assigned to 01-15-00677-CR.
the respondent trial judges to vacate their orders granting motions to compel

arbitration and for stays of litigation in the two underlying civil proceedings.3

      We deny the petitions for writs of mandamus. See TEX. R. APP. P. 52.8(a),

(d). We dismiss all pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Massengale, and Lloyd.




3
      The underlying civil cases are Prophet Ronald Dwayne Whitfield, ex rel. v. Big
      Star Honda, John Doe, et al., No. 2015-08974, in the 295th District Court of
      Harris County, the Honorable Caroline E. Baker presiding (the related appeal
      remains pending under 01-15-00448-CV), and Prophet Ronald Dwayne Whitfield
      v. Clear Lake Nissan and Santander Consumer USA, Inc., No. 2015-22666, in the
      333rd District Court of Harris County, the Honorable Joseph J. Halbach Jr.
      presiding (the related appeal remains pending under 01-15-00645-CV).
                                           2